Citation Nr: 1751481	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-28 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to September 1984. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2017, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The Board's decision also granted service connection for (1) tinnitus, (2) a heart condition, (3) PTSD, (4) right lower extremity peripheral vascular disease, (5) left lower extremity peripheral vascular disease, and (6) a kidney disorder, and denied service connection for an eye disorder (7), and increased disability ratings for radiculopathy of the (8) left and (9) right lower extremity.  

The RO issued a rating decision later in August 2017 effectuating the Board's decision.  The RO assigned initial disability ratings and effective dates for the six disabilities granted by the Board.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the August 2017 rating decision, including the schedular ratings or effective dates assigned by the RO for the six disabilities.  He has the remainder of the one-year appeal period after the August 2017 decision to do so.  At present, however, those matters are no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Since filing a claim for an increased rating in January 2010, the Veteran's combined schedular disability rating was 100 percent, and he is contending that he is unemployable due to a combination of these same service-connected disabilities.




CONCLUSION OF LAW

The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a TDIU.  His appeal for a TDIU was raised as a component of an increased rating claim filed in January 2010, thereby beginning the appeal period now before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in May 2011, which was sent prior to additional adjudications of the claim on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Veteran has not sufficiently identified any other VA medical records he desires to be obtained.  Otherwise, his records from the Social Security Administration (SSA) were obtained.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  

Accordingly, the evidentiary record appears to be complete.

There was also compliance with the Board's August 2017 remand directive.  The RO processed the grants of service connection made by the Board, then readjudicated the TDIU issue in an August 2017 supplemental statement of the case (SSOC), as directed by the Board.  This was in substantial compliance with the August 2017 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

In his October 2012 NOD, the Veteran wrote that he had not worked since 2001 due to his heart, legs, and back.  In his September 2013 VA Form 9, the Veteran wrote that "all of my conditions combine to prevent me from holding gainful employment."  

In his February 2011 VA Form 21-8940, the Veteran wrote that he last worked full-time and became too disabled to work in December 2001, which is also when his disability first affected full-time employment.  The service-connected disabilities preventing him from securing or following any substantial gainful employment were his back condition, hearing loss, degenerative joint disease (DJD) of the knees, and radiculopathy.  He last worked as a production supervisor for an airplane manufacturer.  He explained that he was on long-term disability from 2001 to 2004 and then retired in 2004.  

A.  Applicable Law

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 
 
It is also the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

B.  Discussion

In this case, a TDIU is not warranted.  

As a threshold matter, the Veteran meets the criteria for consideration of a schedular TDIU under § 4.16(a).  

During the appeal period, the Veteran was service-connected for (1) diabetes mellitus, type II (diabetes), rated as 10 percent prior to November 29, 2013, and 20 percent therefrom; (2) kidney disease associated with diabetes, rated as 80 percent from November 13, 2013; (3) PTSD, rated as 70 percent from January 15, 2010; (4) peripheral vascular disease (PVD) lower left extremity, postoperative, due to hypercoagulable state, claimed as excessively thick blood, associated with diabetes, rated as 60 percent from March 26, 2012; (5) PVD, right lower extremity, associated with diabetes, rated as 60 percent from March 26, 2012; (6) DJD, thoracic and lumbar spines, rated as 10 percent; (7) bilateral hearing loss, rated as 30 percent from January 15, 2010; (8) left lower extremity radiculopathy associated with DJD, thoracic and lumbar spines, rated as 20 percent from January 15, 2010; (9) right lower extremity radiculopathy associated with DJD, thoracic and lumbar spines, rated as 20 percent from January 15, 2010; (10) DJD, right knee, rated as 10 percent from January 15, 2010; (11) DJD, left knee, rated as 10 percent from January 15, 2010; (12) tinnitus, rated as 10 percent from January 15, 2010; (13) coronary artery disease (CAD), rated as 10 percent from January 15, 2010; (14) eczema hands, rated as noncompensable prior to February 8, 2011, and 10 percent therefrom; (15) residuals, fracture of nose, rated as noncompensable; (16) tinea pedis, rated as noncompensable; and (17) erective dysfunction associated with DJD, thoracic and lumbar spines, rated as noncompensable.  

His combined schedular disability rating was 100 percent from January 15, 2010.  

The Veteran has not contended that he is unemployable due to any single service-connected disability, and this is not reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Because his combined schedular disability rating during the appeal period was 100 percent and because he is contending that he is unemployable due to a combination of all service-connected disabilities, a TDIU cannot be assigned simultaneously.  Any particular disability-or combination of disabilities-can only be assigned a single 100 percent rating on any basis, whether schedular or a TDIU, at the same time.  See 38 C.F.R. §§ 3.340(a)(2), 4.16(a); Herlehy v. West, 11 Vet. App. 448, 452 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("[a] claim for TDIU presupposes that the rating for the condition is less than 100%"); Holland v. Brown, 6 Vet. App. 443, 446 (1994) ("100% rating means that a veteran is totally disabled")).  

Accordingly, a TDIU cannot be granted. 

There is also no indication that an increase to the level of unemployability first arose within one year of the January 2010 claim.  As he wrote in his 21-8940, the Veteran maintains that he became unemployable in December 2001.  He was awarded disability benefits from the Social Security Administration (SSA) in March 2000 effective from April 1999 due to a combination of his disabilities.  This evidence shows that he became unemployable many years prior to his January 2010 claim.  Therefore, it is not factually ascertainable that he became unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities within one year of the instant January 2010 claim.  Consequently, there is no basis to consider referral on an extraschedular basis under § 4.16(b) for the time period prior to the January 2010 claim.  See 38 C.F.R. § 3.400(o) (2016); Gaston, 605 F.3d at 984.  

For these reasons, the claim for a TDIU is denied.  


ORDER

A total disability rating based on individual unemployability due to service-connected disability is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


